Campbell, J.,
dissenting.
None of the provisions of the Code of 1857, in reference to dower, were embraced in the Code of 1871 as submitted to the Legislature, a much more satisfactory provision having-been made for the widow, according to the view of the codifiers. The Legislature adopted so much of the work of the codifiers as gave to the widow all of the real and personal estate of her deceased husband, who had died intestate and left no child or children, or descendant of them, after payment of his debts, but rejected their proposal to drop the provision of the Code of 1857 on the subject of dower, and adopted, as pai-t of the Code of 1871, sects. 1281, 1282, and 1283, from the Code of 1857, thereby introducing verbal conflict in the several provisions on the subject. In order to avoid the imputation to the. Legislature of folly and absurdity, we must atti’ibute this result to inadvertence.
These sections are contained in different chapters of the Code. That which gives the widow all of the estate of her deceased husband, who dies intestate, without child, or descendant of such, is found where it would naturally be looked for, — in the chapter regulating the relations of6 ‘ Husband and Wife,”— *261and hard by that section which gives to the husband, in case of the dying intestate of his wife, without child, or descendant of such, all of her property, thus dealing fairly between husband and wife. The section which gives the wife one-half of the real estate of her husband, as dower, is contained under the head of “Miscellaneous Provisions,” at the close of the chapter on Chancery Courts, and seems to be out of place. It is, nevertheless, part of the Code, and to be given its proper effect as such.
The different chapters of the Code were approved at different times. That embracing sect. 1788 was approved April 17, 1871, and that containing sect. 1281 on the 18th of May, 1871.
The chapter ‘ ‘ To provide for the adoption and publication of the Revised Code of Mississippi,” and which declares of what chapters the Code shall consist, was approved on the 12th of May, 1871, one day before the approval of the chapter containing sect. 1281, and many other chapters, thus exhibiting the anomaly of adopting by anticipation several chapters which had not been approved, the fact being that these several chapters had been passed by the Legislature, but had not been approved by the governor, who subsequently approved the general chapter adopting the Code before he approved many of the chapters it adopted.
While the several chapters afterwards wrought into the Code were passed by the Legislature and approved by the governor at different times, it was not the purpose of the Legislature that these chapters, severally adopted, should take effect as independent acts by virtue of their approved, but the scheme was to make a Code, a complete whole, a harmonious body of statute law. To this end, the parts were considered and adopted, not to take effect as parts, but to be framed together, as was attempted to be done by the first chapter of the Code, into a whole. This final act of construction adopts as parts of this Code the chapters containing the contradictory provisions for the widow of an intestate dying without children, or descendants of them. *262They are, therefore, of equal authority, being equally expressions of the legislative' will on the same subject and at the same time, and it is not admissible to resort to the date of the approval of the several'chapters to determine between them.
We are not at liberty to-consider the numerical order of the sections as containing the earlier or later expression of the will of the Legislature;'because the Legislature itself did not have regard to this, as evidenced by the fact that by sect. 11 of the adopting act (chap. 1 of the Code) power to rearrange chapters and to remodel the sections was conferred on the commissioner to be appointed to superintend the publication of the Code.
There is no place for an attempt to apply the doctrine sometimes applied to repugnant provisos and saving clauses, for it would • be entirely arbitrary to determine which is the purview and which the proviso or saving clause, or either.
The Code is to be viewed as a whole. It is to be considered as one act of the law-malting power. • Part is -to be compared with part, and each with' every other, to ascertain, if possible, the intent of the law-makers. Their intent is to be gathered from what they have said.
Uno jlcitu, in adopting the Code, they have declared that, in a given state of case, the widow shall have half and she shall have all of her husband’s estate. Which declaration shall prevail ? As between the two, no preference can be given to one over the other, except by an arbitrary election. In no other way can full effect be given to all that the Legislature has declared, except by giving the widow all. Thereby she gets half as included in the whole, and thus she gets the larger provision made for her as comprehending the smaller; and both provisions of the Code on the subject are satisfied.
By reference to the law of descent, sect. 1948 of the Code, it is seen that the general rule established is, that the undevised estate of one dying without children, or descendants of children, descends to the brothers and sisters, or, if none of them or their descendants, to other enumerated kindred of the intes*263tate. This is the course of descent where there is not a widow of the intestate. But sect. 1788 provides for the special case of such an intestate leaving a widow, 'and declares that she shall have all of his estate, real and personal, after payment of his debts. This is clearly an exception to the general course of descent; and unmistakably, with sects. 1948 and 1788 as the only ones in the Code, bearing upon this question, it would be held that where an intestate, without children or their descendants, left a widow, she should inherit all his estate, after payment of debts. Now, why limit the widow to the narrower exception in her favor ? Both are made. One says she shall have all, and the other that she shall have half, of her husband’s estate. Why arbitrarily deny the right of the widow to the broader exception clearly made in her favor ? Ut res magis valeat quam per eat. The lesser is embraced in the greater. The whole includes the half, and the widow is entitled to all her husband’s estate, after payment of debts.
If it is asked, Why prefer the widow to the heir by enforcing the broader exception in her favor ? the answer is, she is not preferred to the heir, except to the precise extent declared by the Legislature ; and to limit her to the narrower exception in her favor is to prefer the heir to her, in defiance of the legislative declaration in her favor. I so construe the several sections of the Code relating to this subject as to harmonize and give eifect to all, as far as possible. The Legislature having declared against the heir, in favor of the widow, in one provision, and in none having declared expressly in favor of the heir as against the widow, I think we cannot, in favor of the heir, deny to her the benefit of the broader provision the Legislature has made for her.
The true view of the three sections —1948, 1788, and 1281 — is that, where there is no widow, the brothers and sisters, or other enumerated kindred of the intestate, will inherit his estate ; but if he leaves a.widow, she shall inherit all, after payment of debts, for the Legislature has said she shall have the half and the whole, and so the manifest legislative will, *264as expressed, though blunderingly and stupidly, is seen to be that she shall have all of her husband’s estate. To deny her this, is to nullify arbitrarily a legislative declaration in her favor, made on the specific subject of regulating the respective rights of husband and wife as to the property left at death, in order to allow the heir to claim under the general law of descent, which has no reference to the relation of husband and wife, and was not designed to affect it, but only to establish the general course of descent, leaving to the chapter on “ Husband and Wife ’ ’ to provide for their reciprocal rights as to the property of each other.
Sect. 1788 is a new provision, not contained in the former law, but adopted for the first time in the Code of 1871. The other sections mentioned were in force before. It must be assumed that sect. 1788 was introduced to effect what it provides for. It surely cannot be expunged from the Code; and, being there, it must have some effect, and it cannot have the force its plain language imports except by securing to the widow all of the estate of her husband in the state of case for which it provides. This construction accomplishes all that the Legislature has declared in favor of the widow. No other does.
Sects. 1788 and 1281 provide for different states of case, and each has an effect independent of the other. Sect. 1788 secures to the widow all of her husband’s estate, after .the payment of his debts. Sect. 1281 secures her dower, which is regardless of the debts of her husband, except as affects the quantum of his estate which she shall have as dower. Under sect. 1788 she may not be entitled to any thing, because of the consumption of the estate by debts, and then she may claim dower under sect. 1281. By sect. 1788 she would be entitled to a remainder vested in her husband, to be enjoyed after a particular estate of freehold, not terminated at his death, while as to such estate of her husband she would not be entitled to dower, because of want of seizin in her husband. By sect. 1281 she might claim and have dower in lands conveyed by her *265husband during the coverture, otherwise than in good faith and for a valuable consideration, and whereof she had not relinquished her right of dower. Sect. 1788 applies alone to intestacy. Sect. 1281 applies to intestacy, or where the widow shall dissent from a will. It is thus seen that the two sections have separate and independent operation, and the question is, whether, at the point of repugnancy between them, we shall make that which limits the rights of the widow annul that which so plainly secures to her all of her husband’s estate, or whether we shall effectuate the unmistakable legislative purpose in her behalf. Sect. 1281, if introduced with any intelligent purpose, was to secure to the widow that much, at least, in any condition of the husband’s estate as to debts. It was for the benefit of the widow, sprung from a jealous regard for her welfare, and a determination to provide for her in any contingency. It was not to abridge her allowance or defeat the provision so appropriately made for her by sect. 1788. It is an express one, by clear and unambiguous language. The claim of the heir, based on sect. 1281, rests on an implication merely. The primary intention of the Legislature to secure to the widow all of her husband’s estate-, after the payment of debts, is clearly deducible, as I think, from the whole legislation on the subject; and this manifest purpose, so plainly expressed in one section, should not be defeated by a mere implication. The Legislature has nowhere declared that, as against the widow of a childless intestate, the heir shall have half of his estate. It has expressly declared, in sect. 1788, that in such case the widow shall have it all, afterpayment of debts. Sect. 1788 secures her all, after payment of debts. Sect. 1281 secures her dower, anyhow; so that, although there be debts enough to consume the estate, the widow shall have dower. One suits a solvent estate ; the other an insolvent one. Can it be supposed that a Legislature thus careful to provide in any state of case for widows, intended by sect'. 1281 to annul the just provision contained in sect. 1788, and that a remedial provision intended for her benefit in a *266condition of things when the chief provision might be unavailing to her w.as designed to take from her one-half of what had been so carefully attempted to be secured to her? May we not properly say that the repugnancy introduced by sect. 1281 resulted rather from ignorance or inadvertance, and that it shall not defeat the clearly indicated purpose of the law-makers to secure the rights of the widow to the full extent declared by sect. 1788?
The rule of resorting to the later clause of a will or statute, as indicating the later intention of the testator or lawmaker, is purely arbitrary, and to a great extent fanciful, springing rather from the necessity of some rule than from any just reason, and is not to be applied to the defeat of the manifest purpose of the testator or law-giver, where that can be collected from the context.
The question is, What was the intention of the maker? Ascertain that from all that is said, and mere words must give way to the higher purpose of effectuating the intention. Rejection, transposition, restriction of the meaning, enlargement, every device, will be employed to prevent a defeat of a clearly manifested primary purpose, and to secure the object had “ most at heart ” by the testator or law-maker. It is manifest that, in adopting sect. 1788, the Legislature had in view sect. 1281, for the former provides that where the deceased husband shall leave a child, or children, or descendants of such, his widow shall in that case be entitled only to dower ; evincing clearly a consideration of the subject of dower in the very act of securing to the widow all of her husband’s estate after payment of debts, where he should leave no child, or descendant of such, and maintaining the view that the Legislature did not regard the provision for dower, in sect. 1281, as abridging the rights secured to the widow by sect. 1788, but had both in mind, and intended one for one state of case and the other for another, so that the widow should surely be provided for by .getting all, after payment of debts, or, if that did not avail, by getting dower. The widow may elect to take *267under the one or the other section, according to the situation of her husband’s estate.
Upon the application of Frank Johnston and H W. Walter, of counsel for the appellees, the court granted a reargument of the case.
W. 8. Featherston and F. M. Watson, of counsel for the appellants, again argued the case orally.
Manning, Watson <& Moore, on the same side, filed a brief.
H. W. Walter and Frank Johnson, of counsel for the ap-pellees, argued the case orally, and also filed a brief.
The judges adhered to their respective opinions delivered on the first argument.